
	
		I
		111th CONGRESS
		1st Session
		H. R. 464
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Price of Georgia
			 (for himself, Mr. Blunt,
			 Mr. Bishop of Utah,
			 Mr. Bartlett,
			 Mr. Sessions,
			 Mr. Gohmert,
			 Mrs. Blackburn,
			 Mr. Brown of South Carolina,
			 Mr. Crenshaw,
			 Mr. Kline of Minnesota,
			 Mr. Franks of Arizona,
			 Mr. Burton of Indiana,
			 Mr. Souder,
			 Mr. Cassidy,
			 Mr. Shuster,
			 Mrs. Bachmann,
			 Mr. Gingrey of Georgia,
			 Mr. Coble,
			 Mr. Smith of Texas,
			 Mr. Thornberry,
			 Mr. Roskam, and
			 Mr. Fleming) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for a 5-year SCHIP reauthorization for
		  coverage of low-income children, an expansion of child health care insurance
		  coverage through tax fairness, and a health care Federalism initiative, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the More Children, More Choices Act
			 of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—SCHIP Reauthorization
					Sec. 101. Requiring outreach and coverage before expansion of
				eligibility.
					Sec. 102. Application of citizenship documentation
				requirements; increased Federal matching rate for citizenship documentation
				enforcement under Medicaid and SCHIP.
					Sec. 103. Limitations on eligibility based on substantial net
				assets.
					Sec. 104. Clarification of State authorities.
					Sec. 105. Easing administrative barriers to State cooperation
				with employer-sponsored insurance coverage.
					Sec. 106. Improving beneficiary choice in SCHIP.
					Sec. 107. Allotment distribution formula.
					Sec. 108. Five-year reauthorization.
					Sec. 109. Enhancing the programmatic focus on children and
				pregnant women.
					Sec. 110. Grants for outreach and enrollment.
					TITLE II—Child health insurance coverage through tax
				fairness
					Sec. 201. Expansion of child health care insurance coverage
				through tax fairness.
					TITLE III—State health reform projects
					Sec. 301. State health reform projects.
					TITLE IV—Sense of the House of Representatives
					Sec. 401. Medicare and Medicaid reform and savings.
				
			ISCHIP
			 Reauthorization
			101.Requiring
			 outreach and coverage before expansion of eligibility
				(a)State plan
			 required To specify how it will achieve coverage for 90 percent of targeted
			 low-income children
					(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397bb(a)) is amended—
						(A)in paragraph (6),
			 by striking and at the end;
						(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(8)how the eligibility and benefits provided
				for under the plan for each fiscal year (beginning with fiscal year 2010) will
				allow for the State's annual funding allotment to cover at least 90 percent of
				the eligible targeted low-income children in the
				State.
								.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to State
			 child health plans for fiscal years beginning with fiscal year 2010.
					(b)Limitation on
			 program expansions until lowest income eligible individuals
			 enrolledSection 2105(c) of such Act (42 U.S.C. 1397dd(c)) is
			 amended by adding at the end the following new paragraph:
					
						(8)Limitation on
				increased coverage of higher income childrenFor child health
				assistance furnished in a fiscal year beginning with fiscal year 2010:
							(A)No payment for
				children with family income above 250 percent of poverty linePayment shall not be made under this
				section for child health assistance for a targeted low-income child in a family
				the income of which exceeds 250 percent of the poverty line applicable to a
				family of the size involved.
							(B)Special rules
				for payment for children with family income above 200 percent of poverty
				lineIn the case of child
				health assistance for a targeted low-income child in a family the income of
				which exceeds 200 percent (but does not exceed 250 percent) of the poverty line
				applicable to a family of the size involved no payment shall be made under this
				section for such assistance unless the State demonstrates to the satisfaction
				of the Secretary that—
								(i)the State has met
				the 90 percent retrospective coverage test specified in subparagraph (C)(i) for
				the previous fiscal year; and
								(ii)the State will
				meet the 90 percent prospective coverage test specified in subparagraph (C)(ii)
				for the fiscal year.
								(C)90 percent
				coverage tests
								(i)Retrospective
				testThe 90 percent retrospective coverage test specified in this
				clause is, for a State for a fiscal year, that on average during the fiscal
				year, the State has enrolled under this title or title XIX at least 90 percent
				of the individuals residing in the State who—
									(I)are children under
				19 years of age (or are pregnant women) and are eligible for medical assistance
				under title XIX; or
									(II)are targeted
				low-income children whose family income does not exceed 200 percent of the
				poverty line and who are eligible for child health assistance under this
				title.
									(ii)Prospective
				testThe 90 percent prospective test specified in this clause is,
				for a State for a fiscal year, that on average during the fiscal year, the
				State will enroll under this title or title XIX at least 90 percent of the
				individuals residing in the State who—
									(I)are children under
				19 years of age (or are pregnant women) and are eligible for medical assistance
				under title XIX; or
									(II)are targeted low-income children whose
				family income does not exceed such percent of the poverty line (in excess of
				200 percent) as the State elects consistent with this paragraph and who are
				eligible for child health assistance under this title.
									(D)GrandfatherSubparagraphs
				(A) and (B) shall not apply to the provision of child health assistance—
								(i)to
				a targeted low-income child who is enrolled for child health assistance under
				this title as of September 30, 2007;
								(ii)to a pregnant
				woman who is enrolled for assistance under this title as of September 30, 2008,
				through the completion of the post-partum period following completion of her
				pregnancy; and
								(iii)for items and
				services furnished before October 1, 2009, to an individual who is not a
				targeted low-income child and who is enrolled for assistance under this title
				as of September 30, 2008.
								(E)Treatment of
				pregnant womenIn this
				paragraph and sections 2102(a)(8) and 2104(a)(2), the term targeted
				low-income child includes an individual under age 19, including the
				period from conception to birth, who is eligible for child health assistance
				under this title by virtue of the definition of the term child
				under section 457.10 of title 42, Code of Federal
				Regulations.
							.
				(c)Standardization
			 of income determinations
					(1)In
			 generalSection 2110(d) of such Act (42 U.S.C. 1397jj) is amended
			 by adding at the end the following new subsection:
						
							(d)Standardization
				of income determinationsIn determining family income under this
				title (including in the case of a State child health plan that provides health
				benefits coverage in the manner described in section 2101(a)(2)), a State shall
				base such determination on gross income (including amounts that would be
				included in gross income if they were not exempt from income taxation) and may
				only take into consideration such income disregards as the Secretary shall
				develop.
							.
					(2)Effective
			 date(A)Subject to subparagraph
			 (B), the amendment made by paragraph (1) shall apply to determinations (and
			 redeterminations) of income made on or after April 1, 2009.
						(B)In
			 the case of a State child health plan under title XXI of the Social Security
			 Act which the Secretary of Health and Human Services determines requires State
			 legislation (other than legislation appropriating funds) in order for the plan
			 to meet the additional requirement imposed by the amendment made by paragraph
			 (1), the State child health plan shall not be regarded as failing to comply
			 with the requirements of such title solely on the basis of its failure to meet
			 this additional requirement before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
						102.Application of
			 citizenship documentation requirements; increased Federal matching rate for
			 citizenship documentation enforcement under Medicaid and SCHIP
				(a)Application of
			 requirements
					(1)In
			 generalSection 2105(c) of the Social Security Act (42 U.S.C.
			 1397dd(c)), as amended by section 101(b), is amended by adding at the end the
			 following new paragraph:
						
							(9)Application of
				citizenship documentation requirements
								(A)In
				generalSubject to
				subparagraph (B), no payment may be made under this section to a State with
				respect to amounts expended for child health assistance for an individual who
				declares under section 1137(d)(1)(A) to be a citizen or national of the United
				States for purposes of establishing eligibility for benefits under this title,
				unless the requirement of section 1903(x) is met.
								(B)Treatment of
				pregnant womenFor purposes
				of applying subparagraph (A) in the case of a pregnant woman who qualifies for
				child health assistance by virtue of the application of section 457.10 of title
				42, Code of Federal Regulations, the requirement of such section shall be
				deemed to be satisfied by the presentation of documentation of personal
				identity described in section 274A(b)(1)(D) of the Immigration and Nationality
				Act or any other documentation of personal identity of such other type as the
				Secretary finds, by regulation, provides a reliable means of
				identification.
								.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 eligibility determinations and redeterminations made on or after April 1,
			 2009.
					(b)Temporary
			 increase in Federal matching rate for administrative costs under Medicaid and
			 SCHIP—
					(1)Medicaid
						(A)In
			 generalWith respect to administrative costs incurred on or after
			 July 1, 2006, and before October 1, 2009, in implementing the amendments made
			 by section 6036 of the Deficit Reduction Act of 2005 (Public Law 109–171), 75
			 percent shall be substituted for 50 per centum in section 1903(a)(7) of the
			 Social Security Act (42 U.S.C. 1396b(a)(7)).
						(B)Retroactive
			 adjustmentThe Secretary of Health and Human Services shall take
			 such steps as may be necessary to provide for the adjustment of payments under
			 section 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)) to take into
			 account the application of subparagraph (A) for periods before the date of the
			 enactment of this Act.
						(2)SCHIPWith
			 respect to administrative costs incurred on or after April 1, 2009, and before
			 October 1, 2009, in implementing the amendment made by subsection (a)(1), the
			 enhanced FMAP applied under section 2105(a)(1)(D)(iv) of the Social Security
			 Act (42 U.S.C. 1397d(a)(1)(D)(iv)) shall not be less than 75 percent.
					103.Limitations on
			 eligibility based on substantial net assets
				(a)In
			 generalSection 2110(b) of
			 the Social Security Act (42 U.S.C. 1397jj(b)) is amended—
					(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (5); and
					(2)by adding at the
			 end the following new paragraph:
						
							(5)Disqualification
				for individuals in families with substantial net assetsAn individual in a family is not eligible
				for child health assistance under this title if the individual’s family has net
				assets (including the equity interest in any home) that exceeds $500,000 or
				unless there is provided a document (in such a form and manner as the Secretary
				shall specify) signed under penalty of perjury by an applicant for child health
				assistance on behalf of the individual that the net assets of the individual’s
				family (including the equity interest in the any home) does not exceed
				$500,000. The Secretary may increase the dollar amount specified in the
				previous sentence from year to year beginning with 2014 based on the percentage
				increase in the consumer price index for all urban consumers (all items; United
				States city average), rounded to the nearest
				$1,000.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 eligibility determinations and redeterminations made on or after April 1,
			 2009.
				104.Clarification
			 of State authoritiesSection
			 2102 of the Social Security Act (42 U.S.C. 1397bb) is amended by adding at the
			 end the following new subsection:
				
					(d)Clarification of
				State authoritiesNothing in this title shall be construed as
				preventing a State, under its child health plan, from doing any of the
				following:
						(1)Use of waiting
				periods to prevent crowd outFrom using waiting periods and other tools
				to prevent crowding out private sector insurance coverage.
						(2)Use of private
				providers and plansFrom
				cooperating or contracting with private sector providers and plans in order to
				provide care to targeted low-income children.
						(3)Use of state funds
				for ineligible individualsFrom providing medical benefits for
				individuals who are not targeted low-income children with State
				funds.
						.
			105.Easing
			 administrative barriers to State cooperation with employer-sponsored insurance
			 coverage
				(a)Requiring some
			 coverage for employer-sponsored insurance
					(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397b(a)), as amended by section 101(a), is amended—
						(A)in paragraph (7),
			 by striking and at the end;
						(B)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(9)effective for plan years beginning on or
				after October 1, 2009, how the plan will provide for child health assistance
				with respect to targeted low-income children covered under a group health
				plan.
								.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply beginning
			 with fiscal year 2010.
					(b)Federal
			 financial participation for employer-sponsored insuranceSection 2105 of such Act (42 U.S.C. 1397d)
			 is amended—
					(1)in subsection
			 (a)(1)(C), by inserting before the semicolon at the end the following:
			 and, subject to paragraph (3)(C), in the form of payment of the premiums
			 for coverage under a group health plan that includes coverage of targeted
			 low-income children and benefits supplemental to such coverage;
			 and
					(2)paragraph (3) of
			 subsection (c) is amended to read as follows:
						
							(3)Purchase of
				employer-sponsored insurance
								(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				family coverage under a group health plan that includes coverage of targeted
				low-income children unless such coverage would otherwise substitute for
				coverage that would be provided to such children but for the purchase of family
				coverage.
								(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A)—
									(i)notwithstanding
				section 2102, no minimum benefits requirement (other than those otherwise
				applicable with respect to services referred to in section 2102(a)(7)) under
				this title shall apply; and
									(ii)no limitation on
				beneficiary cost-sharing otherwise applicable under this title or title XIX
				shall apply.
									(C)Required
				provision of supplemental benefitsIf the coverage described in
				subparagraph (A) does not provide coverage for the services referred to in
				section 2102(a)(7), the State child health plan shall provide coverage of such
				services as supplemental benefits.
								(D)Limitation on
				FFPThe amount of the payment under paragraph (1)(C) for coverage
				described in subparagraph (A) (and supplemental benefits under subparagraph (C)
				for individuals so covered) during a fiscal year may not exceed the product
				of—
									(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
									(ii)the enhanced FMAP
				for the State and fiscal year involved; and
									(iii)the number of
				targeted low-income children for whom such coverage is provided.
									(E)Voluntary
				enrollmentA State child health plan—
									(i)may not require a
				targeted low-income child to enroll in coverage described in subparagraph (A)
				in order to obtain child health assistance under this title;
									(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
									(iii)shall provide at
				least one opportunity per fiscal year for beneficiaries to switch coverage
				under this title from coverage described in subparagraph (A) to the coverage
				that is otherwise made available under this title.
									(F)Information on
				coverage optionsA State child health plan shall—
									(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
									(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2009; and
									(iii)post a
				description of these coverage options on any official website that may be
				established by the State in connection with the plan.
									(G)Semiannual
				verification of coverageIf coverage described in subparagraph
				(A) is provided under a group health plan with respect to a targeted low-income
				child, the State child health plan shall provide for the collection, at least
				once every six months, of proof from the plan that the child is enrolled in
				such coverage.
								(H)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
									(i)offering wrap around benefits in order for
				a group health plan to meet any State-established minimum benefit
				requirements;
									(ii)establishing a cost-effectiveness test to
				qualify for coverage under such a plan;
									(iii)establishing limits on beneficiary
				cost-sharing under such a plan;
									(iv)paying all or part of a beneficiary’s
				cost-sharing requirements under such a plan;
									(v)paying less than the full cost of the
				employee’s share of the premium under such a plan, including prorating the cost
				of the premium to pay for only what the State determines is the portion of the
				premium that covers targeted low-income children;
									(vi)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (C);
									(vii)allowing beneficiaries enrolled in group
				health plans from changing plans to another coverage option available under
				this title at any time; or
									(viii)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
									(I)Group health
				plan definedIn this paragraph, the term group health
				plan has the meaning given such term in section 2791(a)(1) of the Public
				Health Service Act (42 U.S.C.
				300gg–91(a)(1)).
								.
					106.Improving
			 beneficiary choice in SCHIP
				(a)Requiring
			 offering of alternative coverage optionsSection 2102 of the
			 Social Security Act (42 U.S.C. 1397b), as amended by sections 101(a), 104, and
			 105(a), is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (8),
			 by striking and at the end;
						(B)in paragraph (9),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(10)effective for plan years beginning on or
				after October 1, 2009, how the plan will provide for child health assistance
				with respect to targeted low-income children through alternative coverage
				options in accordance with subsection
				(e).
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(e)Alternative
				coverage options
								(1)In
				generalEffective October 1, 2009, a State child health plan
				shall provide for the offering of any qualified alternative coverage that a
				qualified entity seeks to offer to targeted low-income children through the
				plan in the State.
								(2)Application of
				uniform financial limitation for all alternative coverage
				optionsWith respect to all qualified alternative coverage
				offered in a State, the State child health plan shall establish a uniform
				dollar limitation on the per capita monthly amount that will be paid by the
				State to the qualified entity with respect to such coverage provided to a
				targeted low-income child. Such limitation may not be less than 90 percent of
				the per capita monthly payment made for coverage offered under the State child
				health plan that is not in the form of an alternative coverage option. Nothing
				in this paragraph shall be construed—
									(A)as requiring a
				State to provide for the full payment of premiums for qualified alternative
				coverage;
									(B)as preventing a
				State from charging additional premiums to cover the difference between the
				cost of qualified alternative coverage and the amount of such payment
				limitation;
									(C)as preventing a
				State from using its own funds to provide a dollar limitation that exceeds the
				Federal financial participation as limited under section 2105(c)(10).
									(3)Qualified
				alternative coverage definedIn this section, the term
				qualified alternative coverage means health insurance coverage
				that—
									(A)meets the coverage
				requirements of section 2103 (other than cost-sharing requirements of such
				section); and
									(B)is offered by a
				qualified insurer, and not directly by the State.
									(4)Qualified
				insurer definedIn this section, the term qualified
				insurer means, with respect to a State, an entity that is licensed to
				offer health insurance coverage in the
				State.
								.
					(b)Federal
			 financial participation for qualified alternative coverageSection 2105 of such Act (42 U.S.C. 1397d)
			 is amended—
					(1)in subsection
			 (a)(1)(C), as amended by section 105(b), by inserting before the semicolon at
			 the end the following: and, subject to paragraph (8)(C), in the form of
			 payment of the premiums for coverage for qualified alternative
			 coverage; and
					(2)in
			 subsection (c), as amended by sections 101(b) and 102(a)(1), by adding at the
			 end the following new paragraph:
						
							(10)Purchase of
				qualified alternative coverage
								(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				qualified alternative coverage.
								(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A), no limitation on beneficiary
				cost-sharing otherwise applicable under this title or title XIX shall
				apply.
								(C)Limitation on
				FFPThe amount of the payment under paragraph (1)(C) for coverage
				described in subparagraph (A) during a fiscal year in the aggregate for all
				such coverage in the State may not exceed the product of—
									(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
									(ii)the enhanced FMAP
				for the State and fiscal year involved; and
									(iii)the number of
				targeted low-income children for whom such coverage is provided.
									(D)Voluntary
				enrollmentA State child health plan—
									(i)may not require a
				targeted low-income child to enroll in coverage described in subparagraph (A)
				in order to obtain child health assistance under this title;
									(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
									(iii)shall provide at
				least one opportunity per fiscal year for beneficiaries to switch coverage
				under this title from coverage described in subparagraph (A) to the coverage
				that is otherwise made available under this title.
									(E)Information on
				coverage optionsA State child health plan shall—
									(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
									(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2009; and
									(iii)post a
				description of these coverage options on any official website that may be
				established by the State in connection with the plan.
									(F)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
									(i)establishing limits on beneficiary
				cost-sharing under such alternative coverage;
									(ii)paying all or part of a beneficiary’s
				cost-sharing requirements under such coverage;
									(iii)paying less than the full cost of a child’s
				share of the premium under such coverage, insofar as the premium for such
				coverage exceeds the limitation established by the State under subparagraph
				(C);
									(iv)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (C); or
									(v)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
									.
					107.Allotment
			 distribution formula
				(a)Allotments to 50
			 States and the District of Columbia
					(1)In
			 generalSection 2104(b) of the Social Security Act (42 U.S.C.
			 1397dd(b)) is amended—
						(A)in paragraph (1),
			 by striking the same proportion and all that follows and
			 inserting the product of the number of SCHIP targeted children, as
			 determined under paragraph (2) for the second preceding fiscal year, the State
			 and Federal per capita SCHIP expenditures for the second preceding fiscal year,
			 as determined under such paragraph, and the enhanced FMAP for the State for the
			 second preceding fiscal year.;
						(B)by amending
			 paragraph (2) to read as follows:
							
								(2)Number of SCHIP
				targeted children and pregnant women and national per capita SCHIP
				expenditures
									(A)In
				generalBy not later than
				September 30 of each year (beginning with 2009), the Secretary (in consultation
				with the Director of the Bureau of the Census and using the best available data
				for the fiscal year ending in the previous year) shall determine and publish in
				the Federal Register—
										(i)the average number
				of low-income targeted children (described in subparagraph (B)) for any month
				during such preceding fiscal year; and
										(ii)the combined
				State and Federal per capita SCHIP expenditures (described in subparagraph (C))
				for such preceding fiscal year.
										(B)Low-income SCHIP
				targeted childrenLow-income
				targeted children described in this subparagraph with respect to a subsection
				(b) State are children (including pregnant women described in section
				2105(c)(8)(E)) residing in the State who are not covered under a group health
				plan or health insurance coverage (as defined for purposes of section
				2110(b)(1)(C)) and whose family income—
										(i)exceeds the lesser
				of—
											(I)the Medicaid
				applicable income level (as defined in section 2110(b)(4)); or
											(II)150 percent of
				the poverty line; but
											(ii)does not exceed
				200 percent of the poverty line.
										(C)State and
				Federal per capita SCHIP expendituresThe State and Federal per
				capita SCHIP expenditures for a fiscal year is equal to—
										(i)the aggregate
				Federal and State expenditures made that are attributable to allotments under
				this title for subsection (b) States for the fiscal year; divided by
										(ii)the average total
				number of targeted low-income children (including pregnant women described in
				section 2105(c)(8)(E)) for whom health assistance was made available from such
				allotments for such fiscal year.
										;
				and
						(C)by striking
			 paragraphs (3) and (4) and inserting the following:
							
								(3)Subsection
				(b) State definedIn this
				subsection, the term subsection (b) State means one of the 50
				States or the District of Columbia.
								(4)Proportional
				reduction if total allotments exceed amount availableIf the
				Secretary estimates that the total of the allotments under this subsection for
				a fiscal year (in combination with allotments made under subsection (c)) will
				exceed the aggregate amount available for allotments for such fiscal year under
				subsection (a), the Secretary shall reduce the amount of each allotment under
				this subsection in a pro-rata manner so that such total does not exceed the
				aggregate amount available for
				allotments.
								.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 allotments for fiscal years beginning with fiscal year 2010.
					(b)No
			 redistribution of unused allotments
					(1)In
			 generalSection 2104(f) of such Act (42 U.S.C. 1397dd) is amended
			 to read as follows:
						
							(f)No
				redistribution of unused allotmentsThere shall be no
				redistribution of allotments from States that are not expended within the
				period of availability under subsection
				(e).
							.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 allotments for fiscal years beginning with fiscal year 2007.
					108.Five-year
			 reauthorization
				(a)In
			 generalSection 2104(a) of
			 the Social Security Act (42 U.S.C. 1397dd(a)) is amended—
					(1)by striking
			 and at the end of paragraph (10);
					(2)by striking the
			 period at the end of paragraph (11) and inserting a semicolon; and
					(3)by adding at the
			 end the following new paragraphs:
						
							(12)for fiscal year
				2010, $7,000,000,000;
							(13)for fiscal year 2011,
				$7,000,000,000;
							(14)for fiscal year 2012,
				$7,000,000,000;
							(15)for fiscal year 2013, $7,500,000,000;
				and
							(16)for fiscal year 2014,
				$8,000,000,000.
							.
					(b)Continuation of
			 additional allotments to territoriesSection 2104(c)(4)(B) of the
			 Social Security Act (42 U.S.C. 1397dd(c)(4)(B)) is amended by striking
			 2009 and inserting 2014.
				(c)Application to
			 other SCHIP funding for fiscal year 2010Notwithstanding any
			 other provision of law, if funds are appropriated under any law (other than
			 this Act) to provide allotments to States under title XXI of the Social
			 Security Act for all (or any portion) of fiscal year 2010—
					(1)any amounts that
			 are so appropriated that are not so allotted and obligated before the date of
			 the enactment of this Act are rescinded; and
					(2)any amount
			 provided for such title XXI allotments to a State under this Act (and the
			 amendments made by this Act) for such fiscal year shall be reduced by the
			 amount of such appropriations so allotted and obligated before such
			 date.
					109.Enhancing the
			 programmatic focus on children and pregnant women
				(a)In
			 generalSection 2107(f) of
			 the Social Security Act (42 U.S.C. 1397gg(f)) is amended by striking
			 childless.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the date of the enactment of this Act but
			 shall not apply to projects, including extensions, amendments, or renewals to
			 such projects, that are in effect or have been approved on the date of the
			 enactment of this Act.
				110.Grants for
			 outreach and enrollment
				(a)GrantsTitle
			 XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) is amended by adding
			 at the end the following:
					
						2111.Grants to
				improve outreach and enrollment
							(a)Outreach and
				enrollment grants; national campaign
								(1)In
				generalFrom the amounts appropriated for a fiscal year under
				subsection (f), subject to paragraph (2), the Secretary shall award grants to
				eligible entities to conduct outreach and enrollment efforts that are designed
				to increase the enrollment and participation of eligible children under this
				title and title XIX.
								(2)10 percent set
				aside for national enrollment campaignAn amount equal to 10
				percent of such amounts for the fiscal year shall be used by the Secretary for
				expenditures during the fiscal year to carry out a national enrollment campaign
				in accordance with subsection (g).
								(b)Award of
				grants
								(1)Priority for
				Awarding
									(A)In
				generalIn awarding grants under subsection (a), the Secretary
				shall give priority to eligible entities that—
										(i)propose to target
				geographic areas with high rates of—
											(I)eligible but
				unenrolled children, including such children who reside in rural areas;
				or
											(II)racial and ethnic
				minorities and health disparity populations, including those proposals that
				address cultural and linguistic barriers to enrollment; and
											(ii)submit the most
				demonstrable evidence required under paragraphs (1) and (2) of subsection
				(c).
										(B)10 percent set
				aside for outreach to indian childrenAn amount equal to 10
				percent of the funds appropriated under subsection (f) for a fiscal year shall
				be used by the Secretary to award grants to Indian Health Service providers and
				urban Indian organizations receiving funds under title V of the
				Indian Health Care Improvement Act
				(25 U.S.C. 1651 et seq.) for outreach to, and enrollment of, children who are
				Indians.
									(2)2-year
				availabilityA grant awarded under this section for a fiscal year
				shall remain available for expenditure through the end of the succeeding fiscal
				year.
								(c)ApplicationAn
				eligible entity that desires to receive a grant under subsection (a) shall
				submit an application to the Secretary in such form and manner, and containing
				such information, as the Secretary may decide. Such application shall
				include—
								(1)evidence
				demonstrating that the entity includes members who have access to, and
				credibility with, ethnic or low-income populations in the communities in which
				activities funded under the grant are to be conducted;
								(2)evidence
				demonstrating that the entity has the ability to address barriers to
				enrollment, such as lack of awareness of eligibility, stigma concerns and
				punitive fears associated with receipt of benefits, and other cultural barriers
				to applying for and receiving child health assistance or medical
				assistance;
								(3)specific quality
				or outcomes performance measures to evaluate the effectiveness of activities
				funded by a grant awarded under this section; and
								(4)an assurance that
				the eligible entity shall—
									(A)conduct an
				assessment of the effectiveness of such activities against the performance
				measures;
									(B)cooperate with the
				collection and reporting of enrollment data and other information in order for
				the Secretary to conduct such assessments; and
									(C)in the case of an
				eligible entity that is not the State, provide the State with enrollment data
				and other information as necessary for the State to make necessary projections
				of eligible children and pregnant women.
									(d)Supplement, Not
				SupplantFederal funds awarded under this section shall be used
				to supplement, not supplant, non-Federal funds that are otherwise available for
				activities funded under this section.
							(e)DefinitionsIn
				this section:
								(1)Eligible
				entityThe term eligible entity means any of the
				following:
									(A)A State with an
				approved child health plan under this title.
									(B)A local
				government.
									(C)An Indian tribe or
				tribal consortium, a tribal organization, an urban Indian organization
				receiving funds under title V of the Indian
				Health Care Improvement Act (25 U.S.C. 1651 et seq.), or an Indian
				Health Service provider.
									(D)A Federal health
				safety net organization.
									(E)A State, national,
				local, or community-based public or nonprofit private organization.
									(F)A faith-based
				organization or consortia, to the extent that a grant awarded to such an entity
				is consistent with the requirements of section 1955 of the
				Public Health Service Act (42 U.S.C.
				300x–65) relating to a grant award to non-governmental entities.
									(G)An elementary or
				secondary school.
									(H)A national, local,
				or community-based public or nonprofit private organization, including
				organizations that use community health workers or community-based doula
				programs.
									(2)Federal health
				safety net organizationThe term Federal health safety net
				organization means—
									(A)a federally
				qualified health center (as defined in section 1905(l)(2)(B));
									(B)a hospital defined
				as a disproportionate share hospital for purposes of section 1923;
									(C)a covered entity
				described in section 340B(a)(4) of the Public
				Health Service Act (42 U.S.C. 256b(a)(4)); and
									(D)any other entity
				or consortium that serves children under a federally funded program, including
				the special supplemental nutrition program for women, infants, and children
				(WIC) established under section 17 of the Child
				Nutrition Act of 1966 (42 U.S.C. 1786), the head start and early
				head start programs under the Head Start
				Act (42 U.S.C. 9801 et seq.), the school lunch program established
				under the Richard B. Russell National School
				Lunch Act, and an elementary or secondary school.
									(3)Indians; indian
				tribe; tribal organization; urban indian organizationThe terms
				Indian, Indian tribe, tribal
				organization, and urban Indian organization have the
				meanings given such terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C.
				1603).
								(4)Community health
				workerThe term community health worker means an
				individual who promotes health or nutrition within the community in which the
				individual resides—
									(A)by serving as a
				liaison between communities and health care agencies;
									(B)by providing
				guidance and social assistance to community residents;
									(C)by enhancing
				community residents’ ability to effectively communicate with health care
				providers;
									(D)by providing
				culturally and linguistically appropriate health or nutrition education;
									(E)by advocating for
				individual and community health or nutrition needs; and
									(F)by providing
				referral and followup services.
									(f)Appropriation
								(1)In
				generalThere is appropriated, out of any money in the Treasury
				not otherwise appropriated, for the purpose of awarding grants under this
				section $100,000,000 for each of fiscal years 2010 through 2014.
								(2)Grants in
				addition to other amounts paidAmounts appropriated and paid
				under the authority of this section shall be in addition to amounts
				appropriated under section 2104 and paid to States in accordance with section
				2105, including with respect to expenditures for outreach activities in
				accordance with subsections (a)(1)(D)(iii) and (c)(2)(C) of that
				section.
								(g)National
				Enrollment CampaignFrom the amounts made available under
				subsection (a)(2) for a fiscal year, the Secretary shall develop and implement
				a national enrollment campaign to improve the enrollment of underserved child
				populations in the programs established under this title and title XIX. Such
				campaign may include—
								(1)the establishment
				of partnerships with the Secretary of Education and the Secretary of
				Agriculture to develop national campaigns to link the eligibility and
				enrollment systems for the assistance programs each Secretary administers that
				often serve the same children;
								(2)the integration of
				information about the programs established under this title and title XIX in
				public health awareness campaigns administered by the Secretary;
								(3)increased
				financial and technical support for enrollment hotlines maintained by the
				Secretary to ensure that all States participate in such hotlines;
								(4)the establishment
				of joint public awareness outreach initiatives with the Secretary of Education
				and the Secretary of Labor regarding the importance of health insurance to
				building strong communities and the economy;
								(5)the development of
				special outreach materials for Native Americans or for individuals with limited
				English proficiency; and
								(6)such other
				outreach initiatives as the Secretary determines would increase public
				awareness of the programs under this title and title
				XIX.
								.
				(b)Nonapplication
			 of administrative expenditures capSection 2105(c)(2) of the
			 Social Security Act (42 U.S.C. 1397ee(c)(2)) is amended by adding at the end
			 the following:
					
						(C)Nonapplication
				to expenditures for outreach and enrollmentThe limitation under
				subparagraph (A) shall not apply with respect to expenditures for outreach
				activities under section 2102(c)(1), or for enrollment activities, for children
				eligible for child health assistance under the State child health plan or
				medical assistance under the State plan under title
				XIX.
						.
				IIChild health
			 insurance coverage through tax fairness
			201.Expansion of
			 child health care insurance coverage through tax fairness
				(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 redesignating section 37 as section 38 and by inserting after section 36 the
			 following new section:
					
						37.Child health
				insurance costs
							(a)In
				generalIn the case of an eligible taxpayer, there shall be
				allowed as a credit against the tax imposed by this subtitle an amount equal to
				the amount paid by the taxpayer during the taxable year for qualified health
				insurance for any dependent child of such taxpayer.
							(b)Limitations
								(1)In
				generalThe amount allowed as a credit under subsection (a) to an
				eligible taxpayer for the taxable year shall not exceed the sum of the monthly
				limitations for coverage months during such taxable year for the individual
				referred to in subsection (a) for whom such taxpayer paid during the taxable
				year any amount for coverage under qualified health insurance.
								(2)Monthly
				limitationThe monthly limitation for an individual for each
				coverage month of such individual during the taxable year is the amount equal
				to 1/12 of $1,400.
								(3)Coverage
				monthFor purposes of this subsection—
									(A)In
				generalThe term coverage month means, with respect
				to an individual, any month if—
										(i)as
				of the first day of such month such individual is covered by qualified health
				insurance, and
										(ii)the premium for
				coverage under such insurance for such month is paid by an eligible
				taxpayer.
										(B)Medicare and
				medicaidSuch term shall not include any month with respect to an
				individual if, as of the first day of such month, such individual—
										(i)is
				entitled to any benefits under title XVIII of the Social Security Act, or
										(ii)is a participant
				in the program under title XIX or XXI of such Act.
										(C)Certain other
				coverageSuch term shall not include any month during a taxable
				year with respect to an individual if, at any time during such year, any
				benefit is provided to such individual under chapter 89 of title 5, United
				States Code.
									(D)Insufficient
				presence in United StatesSuch term shall not include any month
				during a taxable year with respect to an individual if such individual is
				present in the United States on fewer than 183 days during such year
				(determined in accordance with section 7701(b)(7)).
									(4)IndexingFor
				each taxable year beginning after December 31, 2009, the dollar amount in
				paragraph (2) (as adjusted for the preceding taxable year by reason of this
				paragraph) shall be increased or decreased by the percentage change in the
				average cost of private health insurance for family coverage for such taxable
				year as compared to such preceding taxable year as computed by the Office of
				the Actuary of the Centers for Medicare and Medicaid Services, rounded to the
				nearest whole dollar amount.
								(c)Qualified health
				insuranceFor purposes of this section—
								(1)In
				generalThe term qualified health insurance means
				insurance which constitutes medical care as defined in section 213(d) without
				regard to—
									(A)paragraph (1)(C)
				thereof, and
									(B)so much of
				paragraph (1)(D) thereof as relates to qualified long-term care insurance
				contracts.
									(2)Exclusion of
				certain other contractsSuch term shall not include insurance if
				a substantial portion of its benefits are excepted benefits (as defined in
				section 9832(c)).
								(d)Eligible
				taxpayer; dependent; childFor purposes of this section—
								(1)Eligible
				taxpayerThe term eligible taxpayer means any
				taxpayer whose income exceeds 200 percent but not 300 percent of the poverty
				level applicable to a family of the size involved, as determined in accordance
				with criteria established by the Director of the Office of Management and
				Budget.
								(2)DependentThe term dependent has the
				meaning given such term by section 152. An individual to whom section 152(e)
				applies shall be treated as a dependent of the custodial parent for a coverage
				month unless the custodial and noncustodial parent provide otherwise.
								(3)ChildThe term child means a
				qualifying child (as defined in section 152(c).
								(e)Special
				rules
								(1)Coordination
				with medical deduction, etcAny amount paid by an eligible
				taxpayer for insurance to which subsection (a) applies shall not be taken into
				account in computing the amount allowable to such taxpayer as a credit under
				section 35, as a deduction under section 213(a) or 162(l), or as an exclusion
				from gross income under section 106 or 125.
								(2)Denial of credit
				to dependentsNo credit shall be allowed under this section to
				any individual with respect to whom a deduction under section 151 is allowable
				to another taxpayer for a taxable year beginning in the calendar year in which
				such individual’s taxable year begins.
								(3)Married couples
				must file joint return
									(A)In
				generalIf an eligible taxpayer is married at the close of the
				taxable year, the credit shall be allowed under subsection (a) only if the
				taxpayer and his spouse file a joint return for the taxable year.
									(B)Marital status;
				certain married individuals living apartRules similar to the
				rules of paragraphs (3) and (4) of section 21(e) shall apply for purposes of
				this paragraph.
									(4)Verification of
				coverage, etcNo credit shall be allowed under this section with
				respect to any individual unless such individual’s coverage (and such related
				information as the Secretary may require) is verified in such manner as the
				Secretary may prescribe.
								(5)Insurance which
				covers other individuals; treatment of paymentsRules similar to
				the rules of paragraphs (7) and (8) of section 35(g) shall apply for purposes
				of this section.
								(6)Election not to
				claim creditThis section shall not apply to an eligible taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable year.
								(f)Coordination with
				advance paymentsWith respect to any taxable year, the amount
				which would (but for this subsection) be allowed as a credit to an eligible
				taxpayer under subsection (a) shall be reduced (but not below zero) by the
				aggregate amount paid on behalf of such taxpayer under section 7527A for months
				beginning in such taxable
				year.
							.
				(b)Information
			 reporting
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 (relating to information concerning
			 transactions with other persons) is amended by inserting after section 6050W
			 the following new section:
						
							6050X.Returns
				relating to payments for qualified health insurance
								(a)In
				generalAny person who, in connection with a trade or business
				conducted by such person, receives payments during any calendar year from any
				individual for coverage of such individual or any other individual under
				qualified health insurance (as defined in section 37(c)), shall make the return
				described in subsection (b) (at such time as the Secretary may by regulations
				prescribe) with respect to each individual from whom such payments were
				received.
								(b)Form and manner
				of returnsA return is described in this subsection if such
				return—
									(1)is in such form as
				the Secretary may prescribe, and
									(2)contains—
										(A)the name, address,
				and TIN of the individual from whom payments described in subsection (a) were
				received,
										(B)the name, address,
				and TIN of each individual who was provided by such person with coverage under
				qualified health insurance (as so defined) by reason of such payments and the
				period of such coverage, and
										(C)such other
				information as the Secretary may reasonably prescribe.
										(c)Statements To be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required under subsection
				(b)(2)(A) to be set forth in such return a written statement showing—
									(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person,
									(2)the aggregate
				amount of payments described in subsection (a) received by the person required
				to make such return from the individual to whom the statement is required to be
				furnished, and
									(3)the information
				required under subsection (b)(2)(B) with respect to such payments.
									The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be made.(d)Returns which
				would be required To be made by 2 or more personsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of any
				amount received by any person on behalf of another person, only the person
				first receiving such amount shall be required to make the return under
				subsection
				(a).
								.
					(2)Assessable
			 penalties
						(A)Subparagraph (B) of
			 section 6724(d)(1) of such Code (relating to definitions) is amended by
			 redesignating clauses (xxi) through (xxii) as clauses (xxii) through (xxv),
			 respectively, and by inserting after clause (xxi) the following new
			 clause:
							
								(xxii)section 6050X
				(relating to returns relating to payments for qualified health
				insurance),
								.
						(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by redesignating subparagraphs (EE) and
			 (FF) as subparagraphs (FF) and (GG), respectively, and by inserting after
			 subparagraph (DD) the following new subparagraph:
							
								(EE)section 6050X(c) (relating to
				returns relating to payments for qualified health
				insurance).
								.
						(3)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of such Code is amended by inserting after the item
			 relating to section 6050W the following new item:
						
							
								Sec. 6050X. Returns relating to payments
				for qualified health
				insurance.
							
							.
					(c)Advance payment
			 of credit for purchasers of qualified health insurance
					(1)In
			 generalChapter 77 of the Internal Revenue Code of 1986 (relating
			 to miscellaneous provisions) is amended by adding at the end the following new
			 section:
						
							7529.Advance
				payment of health insurance credit for purchasers of qualified health
				insurance
								(a)General
				ruleIn the case of an eligible individual, the Secretary shall
				make payments to the provider of such individual’s qualified health insurance
				equal to such individual’s qualified health insurance credit advance amount
				with respect to such provider.
								(b)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual—
									(1)who purchases
				qualified health insurance (as defined in section 37(c)), and
									(2)for whom a
				qualified health insurance credit eligibility certificate is in effect.
									(c)Qualified health
				insurance credit eligibility certificateFor purposes of this
				section, a qualified health insurance credit eligibility certificate is a
				statement furnished by an individual to the Secretary which—
									(1)certifies that the
				individual will be eligible to receive the credit provided by section 37 for
				the taxable year,
									(2)estimates the
				amount of such credit for such taxable year, and
									(3)provides such
				other information as the Secretary may require for purposes of this
				section.
									(d)Qualified health
				insurance credit advance amountFor purposes of this section, the
				term qualified health insurance credit advance amount means, with
				respect to any provider of qualified health insurance, the Secretary’s estimate
				of the amount of credit allowable under section 37 to the individual for the
				taxable year which is attributable to the insurance provided to the individual
				by such provider.
								(e)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
								.
					(2)Clerical
			 amendmentThe table of sections for chapter 77 of such Code is
			 amended by adding at the end the following new item:
						
							
								Sec. 7529. Advance payment of health
				insurance credit for purchasers of qualified health
				insurance.
							
							.
					(d)Conforming
			 amendments
					(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period , or from section 37 of such Code.
					(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following new items:
						
							
								Sec. 37. Health insurance
				costs.
								Sec. 38. Overpayments of
				tax.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				IIIState health
			 reform projects
			301.State health
			 reform projects
				(a)Purposes;
			 Establishment of State Health Care Expansion and Improvement Program
					(1)PurposesThe
			 purposes of the programs approved under this section shall include, but not be
			 limited to—
						(A)achieving the
			 goals of increased health coverage and access; and
						(B)testing
			 alternative reforms, such as building on the public or private health systems,
			 or creating new systems, to achieve the objectives of this Act.
						(2)Intent of
			 CongressIt is the intent of
			 Congress that—
						(A)the programs
			 approved under this section each comprise significant coverage
			 expansions;
						(B)taken as a whole,
			 such programs should be diverse and balanced in their approaches to covering
			 the uninsured; and
						(C)each such program
			 should be rigorously and objectively evaluated, so that the State programs
			 developed pursuant to this section may guide the development of future State
			 and national policy.
						(b)Applications by
			 States and Local Governments
					(1)Entities that
			 may apply
						(A)In
			 generalA State may apply for a State health care expansion and
			 improvement program for the entire State (or for regions of the State) under
			 paragraph (2).
						(B)Regional and
			 sub-state groupsA regional entity consisting of more than one
			 State or one or more local governments within a State may apply for a
			 multi-State or a sub-State health care expansion and improvement program for
			 the region or area involved.
						(C)DefinitionIn
			 this section, the term State means the 50 States, the District of
			 Columbia, and the Commonwealth of Puerto Rico. Such term shall include a
			 regional entity described in subparagraph (B).
						(2)Submission of
			 applicationIn accordance with this section, each State or
			 regional entity desiring to implement a State health care expansion and
			 improvement program may submit an application to the State Health Coverage
			 Innovation Commission under subsection (c) (referred to in this section as the
			 Commission) for approval.
					(3)Local government
			 applicationsWhere a State fails to submit an application under
			 this section, a unit of local government of such State, or a consortium of such
			 units of local governments, may submit an application directly to the
			 Commission for programs or projects under this subsection. Such an application
			 shall be subject to the requirements of this section.
					(c)State Health
			 Coverage Innovation Commission
					(1)In
			 generalWithin 90 days after
			 the date of the enactment of this Act, the Secretary of Health and Human
			 Services (in this section referred to as the Secretary) shall
			 establish a State Health Coverage Innovation Commission that—
						(A)shall be comprised
			 of—
							(i)the
			 Secretary;
							(ii)four State
			 governors to be appointed by the National Governors Association on a bipartisan
			 basis;
							(iii)two members of a State legislature to be
			 appointed, on a joint and bipartisan basis, by the National Conference of State
			 Legislators and the American Legislative Exchange Council;
							(iv)two
			 county officials to be appointed by the National Association of Counties on a
			 bipartisan basis;
							(v)two mayors to be appointed, on a joint and
			 bipartisan basis, by the National League of Cities and by the United States
			 Conference of Mayors;
							(vi)two
			 individuals to be appointed by the Speaker of the House of
			 Representatives;
							(vii)two individuals
			 to be appointed by the minority leader of the House of Representatives;
							(viii)two individuals
			 to be appointed by the majority leader of the Senate; and
							(ix)two
			 individuals to be appointed by the minority leader of the Senate;
							(B)shall request States to submit proposals,
			 which may include a variety of reform options such as tax credit approaches,
			 expansions of public programs such as Medicaid and the State Children’s Health
			 Insurance Program, the creation of purchasing pooling arrangements similar to
			 the Federal Employees Health Benefits Program, individual market purchasing
			 options, single risk pool or single payer systems, health savings accounts, a
			 combination of the options described in this subparagraph, or other
			 alternatives determined appropriate by the Commission, including options
			 suggested by States or the public, and nothing in this subparagraph shall be
			 construed to prevent the Commission from approving a reform proposal not
			 included in this subparagraph;
						(C)shall conduct a
			 thorough review of the grant application from a State and carry on a dialogue
			 with all State applicants concerning possible modifications and
			 adjustments;
						(D)shall submit the
			 recommendations and legislative proposal described in subsection
			 (d)(4)(C);
						(E)shall be responsible for receiving
			 information to determine the status and progress achieved under program or
			 projects granted under this section;
						(F)shall report to
			 the public concerning progress made by States with respect to the performance
			 measures and goals established under this section, the periodic progress of the
			 State relative to its State performance measures and goals, and the State
			 program application procedures, by region and State jurisdiction;
						(G)shall promote
			 information exchange between States and the Federal Government;
						(H)shall be
			 responsible for making recommendations to the Secretary and the Congress, using
			 equivalency or minimum standards, for minimizing the negative effect of State
			 program on national employer groups, provider organizations, and insurers
			 because of differing State requirements under the programs; and
						(I)may require States to submit additional
			 information or reports concerning the status and progress achieved under health
			 care expansion and improvement programs granted under this section, as
			 needed.
						(2)Period of
			 appointment; representation requirements; vacanciesMembers shall
			 be appointed for a term of 5 years. In appointing such members under paragraph
			 (1)(A), the designated appointing individuals shall ensure the representation
			 of urban and rural areas and an appropriate geographic distribution of such
			 members. Any vacancy in the Commission shall not affect its powers, but shall
			 be filled in the same manner as the original appointment.
					(3)Chairperson,
			 meetings
						(A)ChairpersonThe
			 Commission shall select a Chairperson from among its members.
						(B)QuorumTwo-thirds of the members of the Commission
			 shall constitute a quorum, but a lesser number of members may hold
			 hearings.
						(C)MeetingsNot
			 later than 30 days after the date on which all members of the Commission have
			 been appointed, the Commission shall hold its first meeting. The Commission
			 shall meet at the call of the Chairperson.
						(4)Powers of the
			 commission
						(A)Negotiations
			 with statesThe Commission may conduct detailed discussions and
			 negotiations with States submitting applications under this section, either
			 individually or in groups, to facilitate a final set of recommendations for
			 purposes of subsection (d)(4)(C).
						(B)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out the purposes of this subsection.
						(C)MeetingsIn
			 addition to other meetings the Commission may hold, the Commission shall hold
			 an annual meeting with the participating States under this section for the
			 purpose of having States report progress toward the purposes in subsection (a)
			 and for an exchange of information.
						(D)InformationThe
			 Commission may secure directly from any Federal department or agency such
			 information as the Commission considers necessary to carry out the provisions
			 of this subsection. Upon request of the Chairperson of the Commission, the head
			 of such department or agency shall furnish such information to the Commission
			 if the head of the department or agency involved determines it
			 appropriate.
						(E)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
						(5)Personnel
			 matters
						(A)CompensationEach
			 member of the Commission who is not an officer or employee of the Federal
			 Government or of a State or local government shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which such member is engaged
			 in the performance of the duties of the Commission. All members of the
			 Commission who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
						(B)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
						(C)StaffThe
			 Chairperson of the Commission may, without regard to the civil service laws and
			 regulations, appoint and terminate an executive director and such other
			 additional personnel as may be necessary to enable the Commission to perform
			 its duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.
						(D)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege.
						(E)Temporary and
			 intermittent servicesThe Chairperson of the Commission may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, at rates for individuals which do not exceed the daily
			 equivalent of the annual rate of basic pay prescribed for level V of the
			 Executive Schedule under section 5316 of such title.
						(6)FundingFor
			 the purpose of carrying out this subsection, there are authorized to be
			 appropriated $3,000,000 for fiscal year 2008 and each fiscal year
			 thereafter.
					(d)Requirements for
			 Programs
					(1)State
			 planA State that seeks to
			 operate a program under this section shall prepare and submit to the
			 Commission, as part of the application under subsection (b), a State health
			 care plan that shall have as its goal increased coverage, and in service of
			 that goal such additional goals as improvements in quality, efficiency,
			 cost-effectiveness, and the appropriate use of information technology. To
			 achieve such goal, the State plan shall comply with the following:
						(A)Coverage
							(i)In
			 generalWith respect to coverage, the State plan shall—
								(I)provide and
			 describe the manner in which the State will ensure that an increased number of
			 individuals residing within the State will have expanded access to health care
			 coverage with a specific 5-year target for reduction in the number or
			 proportion of uninsured individuals through either private or public program
			 expansion, or both, in accordance with or in addition to the options
			 established by the Commission;
								(II)describe the
			 number and percentage of current uninsured individuals who will achieve
			 coverage under a State health program;
								(III)describe the
			 coverage that will be provided to beneficiaries under a State health
			 program;
								(IV)identify Federal,
			 State, or local and private programs that currently provide health care
			 services in the State and describe how such programs could be coordinated with
			 a State health program, to the extent practicable; and
								(V)provide for
			 improvements in the availability of appropriate health care coverage that will
			 increase access to care in urban, suburban, rural, and frontier areas of the
			 State with medically underserved populations or where there may be an
			 inadequate supply of health care providers.
								(ii)Coverage
			 optionsThe coverage under the State plan may be—
								(I)health insurance coverage that meets the
			 aggregate actuarial value requirement of section 2103(a)(2)(B) of the Social
			 Security Act (42 U.S.C. 1397cc(a)(2)(B));
								(II)a combination of health insurance coverage
			 and a consumer-directed health care spending account, if the actuarial value of
			 such coverage plus the amount of annual deposits into such account from sources
			 other than the beneficiary is not less than the actuarial value amount
			 described in subclause (I); or
								(III)health care access not less on average than
			 that provided through coverage described in subclause (I).
								(iii)ConstructionNothing in this clause shall be construed
			 to limit in any way the authority of the Secretary of Health and Human Services
			 to issue waivers under section 1115 of the Social Security Act.
							(B)QualityWith respect to quality, the State plan may
			 describe efforts to improve health care quality in the State, including an
			 explanation of how such efforts would change (if at all) under the State
			 plan.
						(C)CostsWith
			 respect to costs, the State plan shall—
							(i)describe such steps as the State may
			 undertake to improve the efficiency of health care;
							(ii)describe the
			 public and private sector financing to be provided for the State health
			 program;
							(iii)estimate the
			 amount of Federal, State, and local expenditures, as well as, the costs to
			 business and individuals under the State health program; and
							(iv)describe how the
			 State plan will ensure the financial solvency of the State health
			 program.
							(D)Health
			 information technologyWith
			 respect to health information technology, the State plan may describe efforts
			 to improve the appropriate use of health information technology, including an
			 explanation of how such efforts would change (if at all) under the State
			 plan.
						(E)Exceptions to
			 Federal policiesThe State
			 plan shall describe the exceptions to otherwise applicable Federal statutes,
			 regulations, and policies that would apply within the geographic area and time
			 period governed by the plan.
						(2)Technical
			 assistanceThe Secretary shall, if requested, provide technical
			 assistance to States to assist such States in developing applications and plans
			 under this section, including technical assistance by private sector entities
			 if determined appropriate by the Commission.
					(3)Initial
			 reviewWith respect to a State application under subsection (b),
			 the Secretary and the Commission shall complete an initial review of such State
			 application within 60 days of the receipt of such application, analyze the
			 scope of the proposal, and determine whether additional information is needed
			 from the State. The Commission shall advise the State within such period of the
			 need to submit additional information.
					(4)Final
			 determination
						(A)In
			 generalIn a timely manner consistent with subparagraph (C), the
			 Commission shall determine whether to submit a State proposal to Congress for
			 approval.
						(B)Voting
							(i)In
			 generalThe determination to
			 submit a State proposal to Congress under subparagraph (A) shall be approved by
			 2/3 of the members of the Commission who are present and
			 eligible to vote and a majority of the entire Commission.
							(ii)EligibilityA
			 member of the Commission shall not participate in a determination under
			 subparagraph (A) if—
								(I)in the case of a
			 member who is a Governor, such determination relates to the State of which the
			 member is the Governor; or
								(II)in the case of
			 member not described in subclause (I), such determination relates to the
			 geographic area of a State of which such member serves as a State or local
			 official or as a Member of Congress.
								(C)SubmissionNot
			 later than 90 days prior to October 1 of each fiscal year, the Commission may
			 submit to Congress a list, in the form of a legislative proposal, of the State
			 applications that the Commission recommends for approval under this
			 section.
						(5)Program or
			 project periodA State program or project may be approved for a
			 period of 5 years and may be extended for a subsequent period of time upon
			 approval by the Commission, based upon achievement of targets.
					(e)Expedited
			 Congressional Consideration
					(1)Introduction and
			 expedited consideration in the House of Representatives
						(A)Introduction in
			 House of RepresentativesThe legislative proposal submitted
			 pursuant to subsection (d)(4)(C) shall be in the form of a joint resolution (in
			 this subsection referred to as the resolution). Such resolution
			 shall be introduced in the House of Representatives by the Speaker immediately
			 upon receipt of the language and shall be referred non-sequentially to the
			 appropriate committee (or committees) of House of Representatives. If the
			 resolution is not introduced in accordance with the preceding sentence, the
			 resolution may be introduced by any member of the House of
			 Representatives.
						(B)Committee
			 considerationNot later than 15 calendar days after the
			 introduction of the resolution described in subparagraph (A), each committee of
			 House of Representatives to which the resolution was referred shall report the
			 resolution. The report may include, at the committee’s discretion, a
			 recommendation for action by the House. If a committee has not reported such
			 resolution (or an identical resolution) at the end of 15 calendar days after
			 its introduction or at the end of the first day after there has been reported
			 to the House a resolution, whichever is earlier, such committee shall be deemed
			 to be discharged from further consideration of such resolution and such
			 resolution shall be placed on the appropriate calendar of the House of
			 Representatives.
						(C)Expedited
			 procedure in HouseNot later
			 than 5 legislative days after the date on which all committees have been
			 discharged from consideration of a resolution, the Speaker of the House of
			 Representatives, or the Speaker’s designee, shall move to proceed to the
			 consideration of the resolution. It shall also be in order for any member of
			 the House of Representatives to move to proceed to the consideration of the
			 resolution at any time after the conclusion of such 5-day period. All points of
			 order against the resolution (and against consideration of the resolution) are
			 waived. A motion to proceed to the consideration of the resolution is highly
			 privileged in the House of Representatives and is not debatable. The motion is
			 not subject to amendment, to a motion to postpone consideration of the
			 resolution, or to a motion to proceed to the consideration of other business. A
			 motion to reconsider the vote by which the motion to proceed is agreed to or
			 not agreed to shall not be in order. If the motion to proceed is agreed to, the
			 House of Representatives shall immediately proceed to consideration of the
			 resolution without intervening motion, order, or other business, and the
			 resolution shall remain the unfinished business of the House of Representatives
			 until disposed of. A motion to recommit the resolution shall not be in order.
			 Upon its passage in the House, the clerk of the House shall provide for its
			 immediate transmittal to the Senate.
						(2)Expedited
			 consideration in the Senate
						(A)Referral to
			 committeeIf the resolution
			 is agreed to by the House of Representatives, upon its receipt in the Senate
			 the majority leader of the Senate, or the leader’s designee, the resolution
			 shall be referred to the appropriate committee of Senate.
						(B)Committee
			 considerationNot later than 15 calendar days after the referral
			 of the resolution under subparagraph (A), the committee of the Senate to which
			 the resolution was referred shall report the resolution. The report may
			 include, at the committee’s discretion, a recommendation for action by the
			 Senate. If a committee has not reported such resolution (or an identical
			 resolution) at the end of 15 calendar days after its referral or at the end of
			 the first day after there has been reported to the Senate a resolution,
			 whichever is earlier, such committee shall be deemed to be discharged from
			 further consideration of such resolution and such resolution shall be placed on
			 the appropriate calendar of the Senate.
						(C)Expedited floor
			 considerationNot later than 5 legislative days after the date on
			 which all committees have been discharged from consideration of a resolution,
			 the majority leader of the Senate, or the majority leader’s designee, shall
			 move to proceed to the consideration of the resolution. It shall also be in
			 order for any member of the Senate to move to proceed to the consideration of
			 the resolution at any time after the conclusion of such 5-day period. All
			 points of order against the resolution (and against consideration of the
			 resolution) are waived. A motion to proceed to the consideration of the
			 resolution in the Senate is privileged and is not debatable. The motion is not
			 subject to amendment, to a motion to postpone consideration of the resolution,
			 or to a motion to proceed to the consideration of other business. A motion to
			 reconsider the vote by which the motion to proceed is agreed to or not agreed
			 to shall not be in order. If the motion to proceed is agreed to, the Senate
			 shall immediately proceed to consideration of the resolution without
			 intervening motion, order, or other business, and the resolution shall remain
			 the unfinished business of the Senate until disposed of.
						(3)Rules of the
			 Senate and House of RepresentativesThis subsection is enacted by
			 Congress—
						(A)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and is deemed to be part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a resolution under this subsection, and it supersedes other rules
			 only to the extent that it is inconsistent with such rules; and
						(B)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						(4)Federal budget
			 neutralityExcept insofar as
			 it allots appropriations made pursuant to subsection (k), the legislative
			 proposal submitted pursuant to subsection (d)(4)(C) may not increase the
			 cumulative, net Federal budget deficit during the multi-year operation of all
			 the State applications contained therein, taking into account such
			 applications’ impact on Federal mandatory and discretionary spending, Federal
			 revenue, and Federal tax expenditures.
					(f)Funding
					(1)In
			 generalThe Secretary shall
			 provide a grant to a State that has an application approved under subsection
			 (e) to enable such State to carry out an innovative State health program in the
			 State, to the extent that such a grant is included in the recommendation of the
			 Commission.
					(2)Amount of
			 grantThe amount of a grant provided to a State under paragraph
			 (1) shall be determined based upon the recommendations of the Commission,
			 subject to the amount appropriated under subsection (k).
					(3)Performance-based
			 funding allocationIn
			 awarding grants under paragraph (1), the Commission shall direct the Secretary
			 to—
						(A)fund a balanced
			 diversity of approaches as provided for by the Commission in subsection
			 (c)(1)(B); and
						(B)link allocations
			 to the State to the meeting of the goals and performance measures relating to
			 health care coverage and health care costs established under this section
			 through the State project application process.
						(4)ReportOne
			 year prior to the end of the 5-year period beginning on the date on which the
			 first State begins to implement a plan approved under subsection (e), the
			 Commission shall prepare and submit to the appropriate committees of Congress,
			 a report on the progress made by States in meeting the goals of expanded
			 coverage and cost containment through performance measures established during
			 the 5-year period of the State plan. Such report may contain the recommendation
			 of the Commission concerning any future action that Congress should take
			 concerning health care reform, including whether or not to extend the program
			 established under this subsection.
					(g)Monitoring and
			 Evaluation
					(1)Annual reports
			 and participation by statesEach State that has received a
			 program approval shall—
						(A)submit to the
			 Commission an annual report based on the period representing the respective
			 State’s fiscal year, detailing compliance with the requirements established by
			 the Commission and the Secretary in the approval and in this section;
			 and
						(B)participate in the
			 annual meeting under subsection (c)(4)(C).
						(2)Evaluations by
			 commissionThe Commission shall prepare and submit to the
			 Congress annual reports that shall contain—
						(A)a description of
			 the effects of the reforms undertaken in States receiving approvals under this
			 section;
						(B)a description of
			 the recommendations of the Commission and actions taken based on these
			 recommendations;
						(C)an independent
			 evaluation of the effectiveness of such reforms in—
							(i)expanding health
			 care coverage for State residents; and
							(ii)reducing or
			 containing health care costs in the States,
							as well
			 as other relevant or significant findings;(D)recommendations
			 regarding the advisability of increasing Federal financial assistance for State
			 ongoing or future health program initiatives, including the amount and source
			 of such assistance; and
						(E)as required by the
			 Commission or the Secretary under this section, a periodic, independent
			 evaluation of the program.
						(h)Noncompliance
					(1)Corrective
			 action plansIf a State is
			 not in compliance with a requirement of this section, the Commission, on
			 recommendation of the Secretary, shall develop a corrective action plan for
			 such State.
					(2)TerminationThe Commission, on recommendation of the
			 Secretary, may revoke any program granted under this section. Such decisions
			 shall be subject to a petition for reconsideration and appeal pursuant to
			 regulations established by the Secretary.
					(i)Relationship to
			 Federal Programs
					(1)In
			 generalNothing in this section, or in section 1115 of the
			 Social Security Act (42 U.S.C. 1315)
			 shall be construed as authorizing the Secretary, the Commission, a State, or
			 any other person or entity to alter or affect in any way the provisions of
			 title XIX of such Act (42 U.S.C. 1396 et seq.) or the regulations implementing
			 such title.
					(2)Maintenance of
			 effortNo payment may be made under subsection (f)(1) if the
			 State adopts criteria for benefits or criteria for standards and methodologies
			 for purposes of determining an individual’s eligibility for medical assistance
			 under the State plan under title XIX that are more restrictive than those
			 required under Federal law and applied as of the date of enactment of this
			 Act.
					(j)Miscellaneous
			 Provisions
					(1)Application of
			 certain requirements
						(A)Restriction on
			 application of preexisting condition exclusions
							(i)In
			 generalSubject to subparagraph (B), a State shall not permit the
			 imposition of any preexisting condition exclusion for covered benefits under a
			 program or project under this section.
							(ii)Group health
			 plans and group health insurance coverageIf the State program or
			 project provides for benefits through payment for, or a contract with, a group
			 health plan or group health insurance coverage, the program or project may
			 permit the imposition of a preexisting condition exclusion but only insofar and
			 to the extent that such exclusion is permitted under the applicable provisions
			 of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of
			 1974 and title XXVII of the Public
			 Health Service Act.
							(B)Compliance with
			 other requirementsCoverage offered under the program or project
			 shall comply with the requirements of subpart 2 of part A of title XXVII of the
			 Public Health Service Act insofar as
			 such requirements apply with respect to a health insurance issuer that offers
			 group health insurance coverage.
						(2)Prevention of
			 duplicative payments
						(A)Other health
			 plansNo payment shall be
			 made to a State under subsection (f)(1) for expenditures for health assistance
			 provided for an individual to the extent that a private insurer (as defined by
			 the Secretary by regulation and including a group health plan (as defined in
			 section 607(1) of the Employee Retirement
			 Income Security Act of 1974), a service benefit plan, and a health
			 maintenance organization) would have been obligated to provide such assistance
			 but for a provision of its insurance contract which has the effect of limiting
			 or excluding such obligation because the individual is eligible for or is
			 provided health assistance under the plan.
						(B)Other federal
			 governmental programsExcept as provided in any other provision
			 of law, no payment shall be made to a State under subsection (f)(1) for
			 expenditures for health assistance provided for an individual to the extent
			 that payment has been made or can reasonably be expected to be made promptly
			 (as determined in accordance with regulations) under any other federally
			 operated or financed health care insurance program. For purposes of this
			 paragraph, rules similar to the rules for overpayments under section 1903(d)(2)
			 of the Social Security Act shall
			 apply.
						(3)Application of
			 certain general provisionsThe following provisions of the
			 Social Security Act shall apply to
			 States under subsection (f)(1) in the same manner as they apply to a State
			 under such title XIX:
						(A)Title xix
			 provisions
							(i)Section
			 1902(a)(4)(C) (relating to conflict of interest standards).
							(ii)Paragraphs (2),
			 (16), and (17) of section 1903(i) (relating to limitations on payment).
							(iii)Section 1903(w)
			 (relating to limitations on provider taxes and donations).
							(iv)Section 1920A
			 (relating to presumptive eligibility for children).
							(B)Title xi
			 provisions
							(i)Section 1116
			 (relating to administrative and judicial review), but only insofar as
			 consistent with this title.
							(ii)Section 1124
			 (relating to disclosure of ownership and related information).
							(iii)Section 1126
			 (relating to disclosure of information about certain convicted
			 individuals).
							(iv)Section 1128A
			 (relating to civil monetary penalties).
							(v)Section 1128B(d)
			 (relating to criminal penalties for certain additional charges).
							(vi)Section 1132
			 (relating to periods within which claims must be filed).
							(4)Relation to
			 HIPAAHealth benefits coverage provided under a State program or
			 project under this section shall be treated as creditable coverage for purposes
			 of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of
			 1974, title XXVII of the Public
			 Health Service Act, and subtitle K of the Internal Revenue Code of
			 1986.
					(k)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section, such sums as may be necessary in each fiscal year. Amounts
			 appropriated for a fiscal year under this subsection and not expended may be
			 used in subsequent fiscal years to carry out this section.
				IVSense of the
			 House of Representatives
			401.Medicare and
			 Medicaid reform and savings
				(a)In
			 generalThe Secretary of Health and Human Services shall
			 implement administrative reforms with respect to—
					(1)the Medicare
			 program under title XVIII of the Social Security Act in—
						(A)the reduction of
			 fraud and abuse in the program,
						(B)health information
			 technology,
						(C)comparative
			 effectiveness, and
						(D)chronic disease
			 management; and
						(2)the Medicaid
			 program under title XIX of the Social Security Act, including changes in the
			 Medicaid matching rate and changes in the payments for Medicaid administrative
			 costs to prevent duplication of such payments under the temporary assistance
			 for needy families program under title IV of the Social Security Act;
					that are
			 sufficient to result in projected reductions in the Medicare and Medicaid
			 Federal budget baselines for fiscal years 2010 through 2015 that exceed the
			 projected revenue loss for the same period attributable to the refundable
			 portion of the tax credit under section 37 of the Internal Revenue Code of 1986
			 (as added by title II of this Act) and the increase in the Federal budget
			 baseline for the State children's health insurance program under title XXI of
			 the Social Security Act from the provisions of and amendments made by title I
			 of this Act.(b)Consultation and
			 considerationIn developing the necessary program changes under
			 subsection (a), the Secretary of Health and Human Services shall consult with
			 the Government Accountability Office and the Medicare Payment Advisory
			 Commission and shall also consider any significant proposals for program
			 changes in the specified areas that have been issued by private organizations
			 within the last 3 years.
				
